230 S.W.3d 658 (2007)
Alexandria SONGER, Plaintiff/Appellant,
v.
Matt WILLINGHAM, et al, Defendants/Respondents.
No. ED 88850.
Missouri Court of Appeals, Eastern District, Division Three.
August 21, 2007.
Gerald M. Dunne, Clayton, MO, for Appellant.
Lawrence B. Grebel, Brett A. Williams, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Alexandria Songer appeals the judgment dismissing her wrongful death petition for lack of subject matter jurisdiction. We have reviewed the briefs of the parties and the record on appeal and find no error of *659 law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).